GOLDEN, Justice,
dissenting, in which VOIGT, Chief Justice, joins.
[180] I respectfully dissent. The Wyoming Workers' Safety and Compensation Division (the Division) denied Maria Alvarez's claim for benefits. Upon Alvarez's request for a hearing, the Division referred the matter to the Medical Commission, which awarded benefits including medical and temporary total disability (TTD). On review, the district court reversed the Medical Commission's decision on substantive grounds. Alvarez now appeals the district court's decision denying her worker's compensation benefits. I would hold that the Medical Commission lacked subject matter jurisdiction to decide Alvarez's case because it was not a "medically contested case" as required by Wyo. Stat. Ann. § 27-14-616(b)(iv) (LexisNexis 2007). The order of the Medical Commission is therefore void. Accordingly, I would dismiss this appeal.
[131] I am mindful that neither party has raised the issue of jurisdiction. Jurisdiction, however, can never be waived and this Court can, and indeed has an obligation to, confirm it has jurisdiction over an appeal. Birkle v. Wyoming Workers' Safety and Compensation Div., 2007 WY 9, ¶ 2, 150 P.3d 187, 189 (2007) Granite Springs Retreat Ass'n v. Manning, 2006 WY 60, ¶ 5, 133 P.3d 1005, 1009-10 (Wyo.2006).
*556[132] The basic facts of this case are not in dispute. Alvarez suffered a torn left rota-tor cuff as a result of a work-related incident. The Division determined that the injury was compensable and paid benefits. Alvarez successfully underwent surgery and was progressing well with her rehabilitation. Although Alvarez was unable to work because of the injury, her treating physician anticipated that she would be able to return to work. A few months before her projected date of return, Alvarez fell on two separate occasions-once when she was leaving her physical therapist's office and onee at home. The ultimate result was a re-tear of the rotator cuff, although it is uncertain which fall actually caused the damage. Alvarez was required to undergo a second surgery to repair the re-tear and her return to work was consequently delayed.
[183] The Division determined that it would not provide benefits associated with the re-tear of the rotator cuff, maintaining that under current Wyoming law the re-tear should be categorized as a new injury not related to the original work injury. Alvarez objected to the Division's determination. In her request for a hearing and in her Disclosure Statement, Alvarez claimed that she was entitled to benefits because the re-tear was a "compensable consequence" of the original work injury. At the hearing before the Medical Commission, Alvarez advanced multiple legal theories as to why the injury should be compensable. There was no dispute regarding Alvarez's medical diagnosis or medical eligibility for TTD benefits The solitary medical testimony was from Ms. Alvareg's treating physician that Ms. Alvarez suffered a re-tear of a prior covered injury. The case consisted of a factual question of where the new injury occurred. The issue presented to the Medical Commission was whether, under Wyoming law, benefits for Alvarez's re-tear of her rotator cuff were available As the Division attorney stated in his closing argument, "This is a legal case."
[134] My review of the record confirms that this case required no medical expertise for its resolution. The primary issue in this case involved the legal issue of coverage. As we have stated on several occasions, the Medical Commission has no legal authority to decide issues of law. Birkle, ¶ 5, 150 P.3d at 189-90; Jacobs v. State ex rel. Wyo. Med. Comm'n, 2005 WY 104, ¶¶ 10, 12, 118 P.3d 441, 444-45 (2005); French v. Amax Coal West, 960 P.2d 1023, 1028-30 (Wyo.1998). The Medical Commission should have dismissed the case and returned it to the Division. Jacobs, ¶ 10, 118 P.3d at 444-45; French, 960 P.2d at 1030.
[185] Once again, because of the inattentiveness of all participants in the proceedings below, the Medical Commission conducted proceedings which exceeded its statutory authority. If every worker's compensation case, simply because medical records are involved, is construed to be a medically contested case, which surely cannot be the Legislature's intention, the Office of Administrative Hearings might as well close its doors. Having no subject matter jurisdiction, the Medical Commission's actions are void and this Court should dismiss this appeal for lack of jurisdiction. See McIntosh, 2007 WY 108, 162 P.3d 483 (2007) (Golden, J., dissenting); Birkle, ¶ 8, 150 P.3d at 190; French, 960 P.2d at 1030.